
	

116 S707 IS: Reproductive Rights are Human Rights Act of 2019
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 707
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2019
			Mr. Menendez (for himself, Mrs. Shaheen, Mr. Blumenthal, Mr. Cardin, Ms. Hassan, Mrs. Gillibrand, Ms. Warren, Mr. Wyden, Mr. Markey, Ms. Baldwin, Mr. Van Hollen, Mr. Leahy, Mrs. Feinstein, Ms. Klobuchar, Mr. Merkley, Ms. Smith, Mr. Brown, Mr. Whitehouse, Mr. Reed, Mr. Coons, Mr. Durbin, Ms. Harris, Ms. Hirono, Ms. Duckworth, Mrs. Murray, Mr. Booker, Mr. Murphy, Ms. Rosen, Mr. Kaine, Ms. Stabenow, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to include in the
			 Annual Country Reports on Human Rights Practices a section on reproductive
			 rights, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Reproductive Rights are Human Rights Act of 2019.
 2.FindingsCongress finds the following: (1)The United States has joined the international community in identifying reproductive rights as human rights, including in connection with the 1994 International Conference on Population and Development, the 1995 Beijing World Conference on Women, and through its ratification of the International Covenant on Civil and Political Rights (ICCPR).
 (2)General comment No. 36 (2018) on article 6 of the ICCPR, which was adopted by the Human Rights Committee at its October to November 2018 session, states that under Article 6 of the ICCPR, State parties have a duty to ensure that all persons have the right to receive—
 (A)evidence-based information and education about sexual and reproductive health, and access to a range of affordable contraceptive methods;
 (B)safe, legal, and effective access to abortion where the life and health of the pregnant woman or girl is at risk, or where carrying a pregnancy to term would cause the pregnant woman or girl substantial pain or suffering, notably where pregnancy is the result of rape or incest or is not viable; and, access to quality prenatal and post-abortion health care; and
 (C)access by women and girls to safe abortion without the imposition of restrictions, which subject them to physical or mental pain or suffering, or which discriminate or arbitrarily interfere with their privacy, or place them at risk of undertaking unsafe abortions.
 (3)The Department of State’s deletion of the reproductive rights subsection from its 2017 Country Reports on Human Rights Practices demonstrates an alarming level of politicization of human rights by the Trump Administration and undermines the human rights of women around the world.
 (4)When women's reproductive rights are limited, so are their pathways to economic, social, and political empowerment.
 (5)Sexual health and reproductive rights are essential for sustainable economic development, are intrinsically linked to gender equality and women’s well-being, and are critical to maternal, newborn, child, adolescent, family, and community health.
			3.Annual country reports on human rights practices
 (a)In generalThe Foreign Assistance Act of 1961 is amended— (1)in section 116(d) (22 U.S.C. 2151n(d))—
 (A)in paragraph (11)(C), by striking and at the end; (B)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (13)the status of reproductive rights in each country, including—
 (A)whether such country has adopted and enforced policies to— (i)promote access to and prevalence of, safe, effective, and affordable methods of contraception and comprehensive and accurate family planning information;
 (ii)promote access to appropriate health care services to prevent maternal deaths and ensure safe and healthy pregnancy and childbirth;
 (iii)expand or restrict access to safe abortion services, including post-abortion care, in accordance with the country’s laws; and
 (iv)promote the prevention, detection, and treatment of sexually transmitted infections, including HIV, and of reproductive tract infections and of reproductive cancers;
 (B)a description of the rates and causes of maternal deaths in such country, including deaths due to unsafe abortions, where applicable;
 (C)a description of the nature and extent of instances of discrimination, coercion, and violence against women and girls in health care settings in such country, and the actions, if any, taken by the government of such country to respond to such discrimination, coercion, and violence, where applicable; and
 (D)wherever applicable, a description of the proportion of women of reproductive age (aged 15–49 years) who have their need for family planning satisfied with modern methods, the barriers to access, and the nature and extent of instances of denial of comprehensive and accurate family planning information and services in such country, and the actions, if any, taken by the government of such country to respond to such denials.
								; and
 (2)in section 502B (22 U.S.C. 2304)— (A)by redesignating the second subsection (i) (relating to child marriage status) as subsection (j); and
 (B)by adding at the end the following new subsection:  (k)The report required under subsection (b) shall include the status of reproductive rights in each country, including—
 (1)whether such country has adopted and enforced policies to— (A)promote access to and prevalence of safe, effective, and affordable methods of contraception and comprehensive and accurate family planning information;
 (B)promote access to appropriate health care services to prevent maternal deaths and ensure safe and healthy pregnancy and childbirth;
 (C)expand or restrict access to safe abortion services, including post-abortion care, in accordance with the country's laws; and
 (D)promote the prevention, detection, and treatment of sexually transmitted infections, including HIV, and of reproductive tract infections and of reproductive cancers;
 (2)a description of the rates and causes of maternal deaths in such country, including deaths due to unsafe abortions, where applicable;
 (3)a description of the nature and extent of discrimination, coercion, and violence against women and girls in health care settings in such country, and the actions, if any, taken by the government of such country to respond to such discrimination, coercion, and violence, where applicable; and
 (4)wherever applicable, a description of the proportion of women of reproductive age (aged 15–49 years) who have their need for family planning satisfied with modern methods, the barriers to access, and the nature and extent of instances of denial of comprehensive and accurate family planning information and services in such country, and the actions, if any, taken by the government of such country to respond to such denials.
								.
 (b)Consultation requiredIn preparing the Annual Country Reports on Human Rights Practices required under sections 116(d) and 502B of the Foreign Assistance Act of 1961 (as amended by subsection (a)), the Secretary of State, the Assistant Secretary of State for Democracy, Human Rights, and Labor, and other relevant officials, including human rights officers at United States diplomatic and consular posts, shall consult with—
 (1)representatives of United States civil society and multilateral organizations with demonstrated experience and expertise in sexual and reproductive health and rights or promoting women and girls' human rights, including local civil society organizations whenever possible; and
 (2)relevant, local, non-governmental organizations in all countries included in such Reports, including women and girls’ organizations focused on sexual and reproductive health and rights.
				
